Title: Walter Brown to John Adams, 31 Jan. 1786
From: Brown, Walter
To: Adams, John


          
            
              Sr.
            
            

              Newcastle upon Tyne Newgate

               Janry. 31st.
                1786
            
          

          I have made free to trouble Your Excellency with the following
            Letter, on which Lord Howe & the Navy Office have Corresponded with Me, but as I
            am under a disagreable Arrest in Goal for a Debt of 21.£ for which Lord Howe
            will not agree to pay one farthing, however much My plan would save Government,
            therefore think I am free to offer my Service to any whom I please and if agreable may
            shew it to the French Ambassador below is the Copy of my Letter sent to the Admiralty
            and a Letter from a private Gentleman Manufacturer to Me by which You will learn He has
            some Thoughts of encouraging Me. Sr. Your Answer
              to the above will be esteem’d a great Favour / By Your Excellency’s most
              obt. hbe Servt.
          
            
              
                Walter Brown
              
            
          
          My Lord
          After many Experiments I have found by one Way of dressing
            Sailcloth after it is wove, it will last one third longer & lose 1/5 or 1/6 of
            its Weight, & be 1/5 easier wrought, at Sea, & gain 1/5 better Colour,
            This would if adopted far exceed the Russian German Dutch & Patten Sailcloths in
            resisting Milldewn as the Cause is remov’d & a preservative infused theirin, if
            this is worth Your Notice give Me Your Answer & Oblige / You’s &c.
          P.S. The great Attachment I have had for the American Cause
            & for which I have suffer’d for in my Native & I may say Arbitrary
            Country. & to which I am again invited—Well knowing the Usefulness of my
            Knowledge & Abilitys if enabled to go to America I should chuse it &
            their resign my Breath amongst so brave a People who have withstood such a Storm of
            Tyranny & Oppression—& as I know the course Linnen Manufacture from the
            Seed to the Needle with all its various Process, & Utensils I could direct them
            all personally without any Models as I perfectly understand it

          
            
              WBr
            
          
        